 

TERMINATION OF LEASE AGREEMENT

 

THIS TERMINATION OF LEASE AGREEMENT ("Agreement") is made and entered into as of
this

 

30th day of June, 2019, by and between NORTH-EAST SOMERSET, LLC (the "Landlord")
and OMNICOMM SYSTEMS, INC. (the "Tenant'").

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into and executed that certain lease
agreement dated on or about December 17, 2015 for premises located at 399 Campus
Drive, Somerset, New Jersey (the "Lease"); and

 

WHEREAS, it is the desire of Tenant and Landlord to terminate the Lease upon the
terms and conditions hereinafter set forth;

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to be legally bound, do hereby
agree as follows:

 

1.     The foregoing recitations are true and correct and are incorporated
herein by reference.

 

2.     Effective as of 5:00 P.M., ET, on June 30, 2019 (the "Termination Date"),
the Lease shall be automatically deemed terminated, canceled, and of no further
force or effect as though that were the date fixed for the expiration of the
term provided for in the Lease, and from and after the Termination Date, neither
party shall have any other, further, accrued, or unaccrued obligation or
liability of any nature to the other. As of the Termination Date, to the extent
Tenant has not previously vacated the leased premises, Tenant shall immediately
vacate, surrender, and deliver possession of the premises demised under the
Lease to Landlord in their AS IS, WHERE IS condition.

 

3.     In consideration of the early termination of the Lease, Tenant shall pay
to Landlord, on the Termination Date: (i) an amount equal to seven (7) months of
basic rent (plus electrical charge) under the Lease, which aggregate total is
$30,678.62; less (ii) the security deposit paid by Tenant upon commencement of
the Lease in the amount of $7,806.62, for a total aggregate payment of
$22,872.00 (the "Termination Fee"). Landlord and Tenant hereby agree that
Landlord's receipt of such Termination Fee shall be deemed a satisfaction of any
and all of Tenant's obligations, monetary or otherwise, which may have accrued
under the Lease prior to the Termination Date.

 

4.     In consideration of the parties' agreement to terminate the Lease and in
exchange for the Termination Fee, Landlord and Tenant, for themselves and their
respective successors and assigns, do hereby irrevocably and unconditionally
remise, release, acquit, satisfy, and forever discharge each other, and their
respective successors and assigns (collectively, the "Released Parties") of and
from all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, threats,
judgments, accounts, suits, liens, rights, demands, benefits, costs, losses,
debts, and expenses, of every kind and nature whatsoever, in law or in equity,
whether known or unknown, whether suspected or unsuspected, whether fixed or
contingent, which any of the Released Parties ever had, now have, or may have in
the future against the other, for, upon, or by reason of any matter, cause, or
thing whatsoever, from the beginning of the world to the day of these presents,
including, without limitation, any matter or issue related to the Lease or
occupancy of the premises demised under the Lease.

 

5.     This Agreement may be executed in one or more counterparts, all of which
taken together shall be deemed and considered one and the same Agreement. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a ".pdf' ” format file or other similar format file, such signature
shall be deemed an original for all purposes and shall create a valid and
binding obligation of the party executing same with the same force and effect as
if such facsimile or ".pdf ” signature page was an original thereof.

 

 

 

[Signatures on the following page)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this agreement on the
day and year set forth below each party’s execution.

 

 

Witnesses:

 

TENANT

/s/ Leo Farrington

 

OMNICOMM SYSTEMS, INC.

Print Name: Leo Farrington

 

By: /s/ Thomas E Vickers

   

Name: Thomas E Vickers

/s/ Ramon Pino

 

Title: Chief Financial Officer

Print Name: Ramon Pino

 

Date: 27-JUN-2019

 

 

Witnesses:

 

LANDLORD

/s/ Anamaria

 

NORTH-EAST SOMERSET, LLC

Print Name: Anamaria

 

By: /s/ Fernando Silva

   

Name: Fernando Silva

/s/ Juan Carlos

 

Title: Operations

Print Name: Juan Carlos

 

Date: 7-1-2019

 

 

 

 